Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response to the Non-Final action dated 04/27/2021, and amendment to the claims filed 04/27/2021 have been entered and made of record.
In light of the Applicant’s amendment to the drawing and the specification, the objections of record have been withdrawn.
In light of the Applicants amendment to claims 1 and 11, the rejections under 35 U.S.C. 112(b) have been withdrawn. 
Status of Claims 
Claims 1-20 are pending.
Allowable Subject Matter
The examiner has carefully reviewed Applicant’s arguments and the amended claims filed on 04/27/2021. Examiner finds Applicant’s arguments presented on page 6, regarding the explanation of the difference between the cited prior art references teachings and the modification of the attribute table of the first identified object of interest so that it includes the list of attributes from the second attribute table, to be persuasive regarding the independent claims of the disclosure. Additional search and consideration reveals Chen (CN 106530227 A) to be the closest reference that teaches automatic content quality improvement with the use of attribute tables, but does not meet the limitations of the Applicants claim. Accordingly, none of the cited prior art references, alone or in combination, would provide a motivation to teach modifying the first attribute table of the first content structure to include the second list of attributes of the second object; and generating for output a content segment based on the first content structure, as claimed in claims 1 and 11. Therefore, the rejections of record with 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dalen Goodson whose telephone number is (571)272-4318.  The examiner can normally be reached on Monday- Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/DALEN O GOODSON/Examiner, Art Unit 2662


/SUMATI LEFKOWITZ/Supervisory Patent Examiner, Art Unit 2662